Order, Supreme Court, New York County (Herman Cahn, J.), entered April 18, 2002, which, inter alia, denied defendants’ motion to renew their opposition to plaintiffs previously granted motion for summary judgment foreclosing a mortgage, unanimously affirmed, without costs.
Defendants’ motion, properly construed by the motion court as one for renewal, was properly denied since the new documents upon which the motion was based, purporting to demonstrate that the mortgage had been satisfied and that defendants had been released from their obligations thereunder, were of dubious provenance and validity, having been executed subsequent to the grant of plaintiffs summary judgment motion and by a party whose authority to act on plaintiffs behalf was not demonstrated and, indeed, was sharply contested. Concur — Mazzarelli, J.P., Andrias, Saxe, Buckley and Friedman, JJ.